             Case 8:20-mj-01533-TMD Document 1-1 Filed 06/11/20 Page 1 of 2

                                                                                         8:20-mj-1533 TMD


USAO # 2020R00463

                                                AFFIDAVIT

                                           I.      Introduction

1.      I am a Special Agent (SA) and have been employed with the U.S. Postal Service (Postal Service)
Office of Inspector General (OIG), since June 2012. I have been a SA since January 2014. I am
currently assigned to the Capital Metro Area Field Office, Mail Theft Team. As part of my duties, I
investigate a wide variety of violations of federal criminal laws, including violations of Title 18, United
States Code Sections 1701 (Obstruction of mail); 1703 (Delay or destruction of mail or newspapers) and
1709 (Theft of mail matter by officer or employee). My law enforcement training and experience has
included the preparation, presentation, and service of criminal complaints, arrest warrants, and search
warrants. I have experience in, and have received training in, general law enforcement, criminal
investigations, and mail theft and financial fraud investigations.

2.      This affidavit is submitted in support of a summons and criminal complaint charging JOHNNY
HORTON JR. (“HORTON”) with one count of unlawfully secreting, destroying, detaining, delaying,
or opening any letter, postal card, package, bag, or mail entrusted to him or which shall come into his
possession, and which was intended to be conveyed by mail, or carried or delivered by any carrier or
other in violation of Title 18, United States Code Section 1703.

3.      The facts and information contained in this affidavit are based on my personal knowledge and
observations made during the course of this investigation, information provided to me by other law
enforcement personnel, information provided by witnesses, and/or a review of records and documents. I
have not included every fact known to me about this investigation, but rather only those facts that are
sufficient to establish probable cause.

                            II.    Details of Investigation & Probable Cause

4.      The defendant HORTON is employed by the United States Postal Service, Takoma Park Carrier
Annex, as a PSE sales and service associate. The defendant’s responsibilities included over-the-counter
sales of USPS products/services, handling and collecting payment, and collecting, sorting, and handling
incoming and outgoing mail.

5.      On January 22, 2020, SA Wu received information from Jessica Tice, manager customer service,
Takoma Park Carrier Annex, regarding a missing mail piece containing Postal money order (Serial
Number: 25726541084) reportedly cashed by HORTON on November 24, 2019 at the Silver Spring
Main Office. A review of the cashed Postal money order revealed that it was written to “US Dept of
State,” from “Johnny Horton.”

6.   A review of Postal Service records revealed that the reference Postal money order was sold by
HORTON to the Postal customer, identified as Petros Gebresilassie, on November 4, 2019, from the
Takoma Park Carrier Annex.

                                                     1
             Case 8:20-mj-01533-TMD Document 1-1 Filed 06/11/20 Page 2 of 2

                                                                                            8:20-mj-1533 TMD


USAO # 2020R00463

7.      During an OIG interview with Gebresilassie, postal customer, Silver Spring, MD, he stated
HORTON advised him (Gebresilassie) to leave the referenced Postal money order blank, place it in an
envelope addressed to the recipient, and drop it off in the outgoing mailbox in the lobby. Gebresilassie
stated the referenced Postal money order was later cashed, bearing the name, “Johnny Horton.”

8.      During an OIG interview with Ashley Taylor, lead customer service clerk, Silver Spring Main
Office, Silver Spring, MD, she stated HORTON asked her to help him cash the referenced Postal
money order in the amount of $592. Taylor conducted the transaction and provided HORTON the $592.

9.      During an OIG interview with HORTON, he stated he recalled Gebresilassie purchasing the
money order coming back to the post office to complain about a missing money order but could not and
did not explain why it was cashed by Johnny Horton.

9.      Based on the foregoing, I respectfully submit that there is probable cause to believe that the
defendant is in violation of Title 18, United States Code Section 1701 and 1703. Therefore, I
respectfully request that a summons and criminal complaint be issued for the defendant.

I hereby certify that the above affidavit is true to the best of my knowledge and belief.



                                                              ________________________________
                                                              S.A. Michael Wu, USPS OIG
                              11
Sworn to before me, this ____________ day of June, 2020.


 Thomas M. DiGirolamo
______________________________________
Thomas m. DiGirolamo
United States Magistrate Judge




                                                     2
